Citation Nr: 9904210	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-21 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a back disability, 
currently rated as 60 percent disabling.  

2.  Entitlement to an effective date earlier than November 
22, 1994, for the assignment of a 60 percent evaluation for a 
back disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the St. Petersburg, Florida, Regional Office (hereinafter 
RO).  The Board denied the veteran's claims for entitlement 
to a rating in excess of 60 percent for a back disability and 
entitlement to an effective date earlier than November 22, 
1994, for the assignment of a 60 percent evaluation for a 
back disability in an October 1997 decision.  The veteran 
appealed this decision to the United States Court of Veterans 
Appeals (hereinafter Court).  In an August 1998 ruling, the 
Court vacated the October 1997 Board decision and granted a 
Joint Motion for Remand.  [redacted]. 

The veteran's attorney in a November 17, 1998, statement 
indicated that the veteran "should be receiving TDIU 
benefits."  This statement is construed by the Board to 
represent a claim for entitlement to a total disability 
rating for compensation based on individual unemployability, 
and the RO is directed to address this claim.  By this 
action, the Board is not assuming jurisdiction of the issue 
of a total disability rating for compensation based on 
individual unemployability, as the Board only has 
jurisdiction over issues properly appealed to the Board in 
accord with the provisions of 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (1998) et. seq. 


REMAND

In order to accomplish the development requested in the Joint 
Motion for Remand, the Board concludes that additional 
development is warranted.  

It was indicated in the Joint Motion for Remand that because 
the veteran has been in receipt of Social Security 
Administration (hereinafter "SSA") disability benefits 
"for many years," the Board should have obtained and 
considered "any relevant medical records retained, or 
decisions rendered, by the SSA" in light of Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).  It is noted that post-
Court remand, the appellant's attorney (one of the moving 
parties to the Joint Motion) has indicated that there are no 
SSA records that can be obtained.  In view, however, of the 
direction from the Court, the RO upon remand will be 
requested to try to obtain any records or decisions which may 
be in the possession of the SSA.  

The Joint Motion for Remand also indicated that if the Board 
deemed it appropriate, the Board should schedule the veteran 
for another VA examination and obtain any  evidence felt by 
the Board to be "necessary" to the timely resolution of the 
veteran's claims.  In light of the necessity of obtaining SSA 
records discussed above, the RO upon remand will also be 
requested to schedule the veteran for pertinent VA 
examinations and obtain any other relevant treatment records 
which may be available.  

For the reasons stated above, this case is REMANDED for the 
following development:  

1.  The RO should contact the SSA to 
obtain official documentation of all SSA 
Administrative Law Judge Decisions or 
other SSA decisions and accompanying 
Lists of Exhibits pertaining to the 
veteran, as well as copies of the medical 
records upon which any decision for 
entitlement to SSA benefits was based.  
All of these records are to be associated 
with the claims folder.  To the extent 
that this development is not successful, 
the claims file should contain 
documentation of the attempts made to 
obtain SSA records.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159 
(1998). 

2.  The RO should, with the veteran's 
assistance as needed, ascertain whether 
there are any treatment records, VA or 
private, including all vocational 
rehabilitation records, pertaining to the 
veteran's claims at issue that are not 
currently on file.  The RO should also 
obtain information from the veteran 
concerning any pertinent health care 
providers identified in the SSA documents 
obtained pursuant to the development 
requested above.  If there are such 
outstanding records, an attempt to obtain 
them should be undertaken.  To the extent 
that there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made. The veteran and his 
representative should also be informed of 
the negative results. 38 C.F.R. § 3.159 
(1998).

3.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations by specialists in order to 
determine the severity of the service-
connected pathology in the veteran's 
back.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder, to include any additions to the 
medical history of record obtained as a 
result of the development requested in 
above, should be provided to the 
examiners for review prior to the 
examinations.  The examiners should 
detail the range of motion of the back 
and specify what the normal ranges of 
motion should be and describe to what 
extent, if any, the veteran has 
ankylosis, degenerative changes, an 
altered gait or other reduced function in 
the back or lower extremities due to a 
service-connected disability.  All 
medical opinions should adequately 
summarize the relevant history and 
clinical findings, and contain a detailed 
explanation as to all medical conclusions 
rendered.  The examiners are specifically 
requested to express an opinion at to the 
effect of the veteran's service-connected 
back disability on his ordinary activity 
and his ability to procure and maintain 
employment.  

4.  The RO should review the claims file 
and ensure that the development requested 
above has been conducted and completed to 
the extent possible.  Specific attention 
is directed to the examination reports, 
and if these reports do not include fully 
detailed descriptions of the degree of 
functional impairment caused by the 
service-connected back disability, the 
report(s) must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998); Green v. Derwinski, 
1. Vet. App. 121, 124 (1991); Abernathy 
v. Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Following completion of the action 
requested above, the RO should review the 
evidence and determine whether the 
veteran's claims for entitlement to a 
rating in excess of 60 percent for a back 
disability and entitlement to an 
effective date earlier than November 22, 
1994, for the assignment of a 60 percent 
evaluation for a back disability may be 
granted.  To the extent that either claim 
is not granted in full, the veteran and 
his representative should be issued a 
supplemental statement of the case, to 
include citations to the relevant laws 
and regulations as needed, and the case 
should be returned to the Board for 
further appellate review.  The 
readjudication of the claim for a rating 
in excess of 60 percent for the service-
connected back disorder should include 
consideration of whether there is a 
reason to refer this issue to the Central 
Office for extraschedular consideration 
under 38 C.F.R. § 3.321, as well as 
consideration of the provisions of 38 
C.F.R. §§ 4.40, 4.59 and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The purpose of this REMAND is to assist the veteran in the 
development of his appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


